Exhibit 10.2
 
NON-COMPETITION AGREEMENT


 
This NON-COMPETITION AGREEMENT (the “Agreement”) is made on October 31, 2008 by
and among:
 
(1)    ROGERS INDUFLEX NV, a Belgian company, with a registered office at 2000
Antwerp, Frankrijklei 78 and registered with the Crossroads Bank of Enterprises
under enterprise number 0807.149.569 (which will be renamed “Induflex NV”
shortly after the sale of shares occurring as of the date hereof and described
below) (the “Buyer”); and
 
(2)    ROGERS CORPORATION, a Massachusetts corporation having its headquarters
at One Technology Drive, Rogers, CT 06263 (“Seller”).
 
WHEREAS:
 
(A)   The Buyer and the Seller have entered into that certain Stock Purchase
Agreement, dated as of the date hereof (the "Stock Purchase Agreement"),
providing for, among other things, the acquisition by Buyer of all of the issued
and outstanding shares of Rogers Induflex NV, a Belgian corporation having its
registered office at Ottergemsesteenweg 799, 9000 Ghent, Belgium and registered
with the Crossroads Bank of Enterprises under enterprise number 0427693784  (the
“Company”).
 
(B)   The activities of the Company relate to the development, manufacture and
sale of laminates, coated tapes and films for purposes of shielding, insulating,
barring and identification, principally carried out in Europe, Asia and North
America (collectively, the “Market Area”).
 
(C)   In consideration of the Buyer entering into the Stock Purchase Agreement,
the Seller agrees to enter into an agreement restricting the Seller from
competing against the Company in certain products and markets, upon the terms
and conditions contained herein.


NOW, THEREFORE, the parties agree as follows:
 
1.    Defined Terms

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Stock Purchase Agreement.


2.    Acknowledgement by the Seller


The Seller acknowledges that, through its position as sole shareholder of the
Company, it has established valuable and recognized expertise in the business of
the Company, and has had access to the trade secrets and confidential business
information of the Company; and that the covenants set forth in Section 3 of
this Agreement are reasonable and necessary to protect the business and goodwill
of the Company.
 

--------------------------------------------------------------------------------


 
3.    Non-Competition


The Seller covenants and agrees that for a term of three years as of Closing
Date, whether directly or indirectly, alone or together with any other persons,
on its own account or in conjunction with, through or on behalf of any
Affiliates, relatives, agents, intermediaries, joint ventures or alliances,
whether as director, manager, shareholder, consultant, subcontractor or in any
other capacity:
 
 (i)   it will not own, manage, operate or control, or have a material
commercial interest in the ownership, management, operation or control of, any
business or activities in the Market Area engaging to a material extent in the
Competitive Activities (as defined below);
 
(ii)   it will not (A) intentionally induce or attempt to induce any person who
is an employee, trade representative, manager, consultant, independent
contractor or sub-contractor of the Company to stop its cooperation with the
Company, (B) intentionally interfere with the relationship between the Company
and any person who is an employee, trade representative, manager, consultant,
independent contractor or sub-contractor of the Company, or (C) intentionally
employ or otherwise engage as employee, independent contractor, or otherwise any
person who is an employee, manager or director of the Company;
 
(iii)   it will not, either for itself or for any other person (A) solicit,
service or handle any business or matters involving Competitive Activities,
other than as contemplated by the Stock Purchase Agreement, or (B) induce or
attempt to induce any customer or other person to cease doing business involving
Competitive Activities with the Company, or in any way interfere with the
relationship between the Company and any customer or other person with respect
to the performance of Competitive Activities, other than as contemplated by the
Stock Purchase Agreement; and
 
(iv)   it will not carry on business either directly or indirectly through any
company under any name which is identical or confusingly similar to the names
currently used by the Company (except for the name “Rogers”) as its corporate
name or under which it carries on business.

As used herein, the term “Competitive Activities” shall mean one or a series of
related acts of manufacture and/or sale of multilayer laminates comprised of
layers of any of the following products: polyethylene terephthalate (PET),
polyethylene naphthalate (PEN), polyvinyl chloride (PVC), Mylar or Tedlar
whether in multiple layers of any one or more such materials (but not a single
layer alone), or in combination with aluminum, copper and/or adhesives (all of
which are collectively referred to herein as “Laminates”), for use in one of the
following applications:
 
(a)   cable shielding
 
(b)   green house coverings,
 
2

--------------------------------------------------------------------------------


 
(c)   heating elements for waterbed, wall-mounted room warmers and automotive
mirror applications,
 
(d)    barrier tube manufacturing,
 
(e)    RFID tags,
 
(f)    antennae used in mobile phones, including internet-connected multimedia
“smartphones,” and wireless handheld devices such as RIM Blackberry™ devices and
any devices incorporating mobile phone capabilities even if they also include
portable music and/or video player capabilities, but excluding portable music
and/or video players and similar devices, such as MP3 players and iPOD’s (and
any devices incorporating such devices or the functional equivalent thereof, so
long as they do not possess telecommunications capabilities),
 
(g)    laminated busbars, and
 
(h)    seat sensors in the automotive industry.
 
The above applications are not intended as an exhaustive list of all possible or
even actual applications for the Company's technology, but rather an enumeration
of those applications in which the Company's current business is sufficiently
significant that the Sellers have agreed not to compete therein.  Nothing herein
shall be construed to restrict Seller from manufacturing and/or selling any
materials other than Laminates, even in the applications listed above. The
parties acknowledge that  Seller is a large organization with operations in many
of the applications set forth above, among others, and does not intend to
restrict its manufacturing and sales other than for Laminates in those
applications set forth above (it being understood that the term “Laminates” in
no event shall be construed to include film other than Mylar or Tedlar or any
polymer other than PET, PEN or PVC and specifically excludes, without
limitation, polyimides, polybutadine, liquid crystal polymers and fluoropolymers
(including PTFE) as well as or any laminate construction including a layer of
polyimide, polybutadiene, liquid crystal polymer or fluoropolymer (including
PTFE).


Nothing herein shall be deemed to prevent Seller and/or its Affiliates from
acting within the permitted scope of that certain Production License of even
date herewith by and between  Seller  and the Company permitting Seller and/or
its Affiliates to manufacture, solely for its and its Affiliates’ own use and
not for resale (except as incorporated in other products sold by Seller to third
parties), laminates used in insulation of bus bars manufactured by Seller and/or
its Affiliates.  The above description is for convenience only, and is qualified
in its entirety by the actual content of said Production License.
 
3

--------------------------------------------------------------------------------


 
4.    Damages
 
In the event of an intentional breach of the provisions set forth in Section 3
of this Agreement, the Seller shall pay to the Buyer a fixed amount of EUR
250,000 for each such breach plus a fixed amount of EUR 2,500 (collectively, the
“Liquidated Damages Amounts”) for each day such breach continues, without
prejudice to the right of the Buyer and or the Company to claim additional
damages as the case may be. However, the Liquidated Damages Amounts shall only
become due in case the Seller fails to remedy the breach within a term of thirty
(30) days following the written notification of the breach by the Buyer to the
Seller. The written notification of the Buyer shall specify the particulars of
such breach (to the extent that Buyer knows them). Notwithstanding the
foregoing, Seller shall not be liable for the Liquidated Damages Amounts if (a)
the breach is caused by a business or asset acquired by Seller, and (b) Seller
divests itself of the portion of such business or asset comprising the
Competitive Activity within the “Divestment Period,” as defined below. If a
substantial portion of the revenues generated by such business or asset is
derived from the Competitive Activity (but in no event less than 3 million Euros
per year), then the Divestment Period shall be the term of thirty (30) days
following the written notification by the Buyer; otherwise, it shall be twelve
(12) months from such notification, provided that Seller uses its best efforts
to divest the Competitive Activity within the first six (6) months of the
Divestment Period.  Such best efforts means that the Seller must use diligent
efforts in good faith to dispose of the Competitive Activity for a price which
is not unreasonably low in comparison to the proportionate share of the
acquisition price and costs incurred by Seller in acquiring said business or
asset.  Furthermore, Seller shall comply in good faith with any reasonable
request of the Buyer to minimize the (potential) damages of the Buyer resulting
from such business or asset until the divestment of such business or asset is
completed.
 
5.    Notices
 
All notices and other communications hereunder shall be given in accordance with
the provisions of Section 9(a) of the Stock Purchase Agreement.
 
6.    Assignment

No party shall have the right to assign this Agreement without prior written
consent of the remaining parties, and any attempted assignment of this Agreement
by a party without prior written consent of the other parties shall be void.
 
7.    Entire Agreement; Modification

This Agreement and the Stock Purchase Agreement constitute the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior agreements or understandings, whether written or oral, between the parties
with respect to the subject matter of this Agreement. In the event of any
conflict between the Stock Purchase Agreement and this Agreement regarding the
subject matter hereof, the latter shall control. This Agreement may not be
amended except by a written agreement by parties, nor may any provision hereof
be waived other than in a writing signed by the waiving party.
 
4

--------------------------------------------------------------------------------


 
8.    Successors and Assigns

This Agreement will apply to, be binding in all respects upon, and inure to the
benefit of the successors and permitted assigns of the parties.
 
9.    Severability

Whenever possible, each provision and term of this Agreement will be interpreted
in a manner to be effective and valid; provided, that if any provision of this
Agreement is held invalid or unenforceable, then such provision will be
ineffective only to the extent of such invalidity, without invalidating or
affecting in any manner whatsoever the remainder of such provision or the
remaining provisions of this Agreement. If any of the covenants set forth in
Section 3 of this Agreement are held to be invalid or unenforceable, such
covenants will be considered divisible with respect to scope, time and
geographic area and will be effective, binding and enforceable against the
Sellers in such lesser scope, time and geographic area to the maximum extent
possible under applicable law.
 
10.   Governing Law; Arbitration

This Agreement will be governed by the laws of Belgium. Any dispute, controversy
or claim arising out of or relating to this Agreement, or the breach or
invalidity thereof, will be settled by arbitration in accordance with the
provisions of Section 9(f) of the Stock Purchase Agreement, which are
incorporated herein by reference, mutadis mutandis, as if they were expressly
set forth herein.
 
11.   Counterparts


This Agreement may be executed in one or more counterparts, each of which shall
constitute an original and both of which together shall be deemed a single
instrument. This Agreement shall be deemed effective upon the receipt by each
party of an executed signature page hereto signed by the other, which may be
transmitted by facsimile or electronic means.
 
12.   English Language
 
The parties confirm that it is their desire to have this Agreement, as well as
any and all other documents attached or relating hereto, including notices,
written in the English language exclusively.
 
13.   Further Assurances
 
The parties agree to execute, acknowledge and deliver all such further
instruments, and to do all such other acts as may be reasonably necessary or
appropriate in order to carry out the intent and purposes of this Agreement.
 
 
5

--------------------------------------------------------------------------------




IN WITNESS THEREOF, the parties have executed this Non-Competition Agreement in
two originals on the day and year first above written and each party confirms
having received one original.
 
 

 
ROGERS INDUFLEX NV
         
 
/s/ J.D. Ludvigsen
     
By:  J. D. Ludvigsen
     
Its:   Managing Director
                   
ROGERS CORPORATION
     
/s/ Luc Van Eenaeme
     
By:  Luc Van Eenaeme
     
Its:   Vice President Europe
 

 
 
 
6